By the Court.
In 1912 the defendant in error, Herma M. Cadwell, filed her petition for alimony in the Lucas county common pleas, where the same was denied for want of jurisdiction on May 15, 1913.
On June 12, 1913, she perfected her appeal to the court of appeals of that county, where the case was heard upon the evidence, and, after intervening interlocutory orders, alimony in gross was allowed her in that court in the sum of $15,000, for which execution was awarded. This decree was made January 4, 1915.
A motion for new trial was filed and overruled on January 25, 1915. The next day plaintiff in error, Frank W. Cadwell, moved to dismiss the action and to vacate the decree for the reason that the court of appeals had no jurisdiction in alimony cases under Article IV, Section 6, of the Constitution of Ohio as amended.
*24The record discloses that from the time the appeal was perfected on June 12, 1913, until January 25, 1915, no question was made by the plaintiff' in error as to the jurisdiction of the court of appeals, on appeal, but on the contrary he consented to the submission of the case until final decree, after which, and for the first time, he endeavored to raise the jurisdictional question.
That this cannot be done has been expressly held in Drake et al., Trustees, v. Tucker et al., 83 Ohio St., 97, and the reasons therein stated apply whether the jurisdiction is statutory or constitutional.
The judgment of the court of appeals is affirmed.

Judgment affirmed.

Nichols, C. J., Johnson, Wanamaker, Newman, Jones and Matthias, JJ., concur.